Citation Nr: 0927381	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-10 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1985 to October 1993 including service in Southwest 
Asia.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 2006, a Travel Board hearing was held 
before a Veterans Law Judge who is no longer with the Board.  
A transcript of that hearing is associated with the claims 
file.  In June 2007, the Veteran was informed that the 
Veterans Law Judge who conducted his Travel Board hearing was 
no longer with the Board and that he was entitled to another 
hearing should he so choose.  In June 2007 correspondence he 
indicated that he did not desire another hearing.  In July 
2007, these matters were remanded for further development.  

The July 2007 remand also addressed a claim of service 
connection for a headache disorder; a December 2008 rating 
decision granted service connection for a headache 
disability, and that matter is no longer before the Board.


FINDINGS OF FACT

1.  There is objective evidence that following his Persian 
Gulf service the Veteran has had the medically unexplained 
chronic multisymptom illness of IBS.

2.  The Veteran's back complaints and injuries in service 
were acute, and resolved without residual disability; chronic 
low back disability was not manifested in service; and any 
current low back problems are not shown to be related to his 
service, to include as due to injury therein.

CONCLUSIONS OF LAW

1.  Service connection for IBS as due to undiagnosed illness 
is warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).

2.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Regarding service connection for IBS, inasmuch as this 
decision grants the benefit sought, there is no reason to 
belabor the impact of the VCAA in the matter.

Regarding the issue of service connection for mechanical low 
back pain, letters in June 2003, July and November 2007 
informed the Veteran of the evidence and information 
necessary to substantiate the claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although complete VCAA 
notice was not provided prior to the initial adjudication in 
this matter, the Veteran has had ample opportunity to 
supplement the record and to participate in the adjudicatory 
process following notice.  The claims were reajudicated after 
all essential notice was given (curing any notice timing 
defect).  See June 2009 supplemental statement of the case.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, as are postservice VA treatment and 
private records.  He was afforded examinations in August 
2003, October 2008 and in May 2009.  He has not identified 
any pertinent records that remain outstanding (and indicated 
in September 2007 correspondence that he had no additional 
evidence to submit).  VA's duty to assist is met.  
Accordingly, the Board will address the merits of these 
claims.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

IBS:

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
§ 3.317 may have such service connected, provided that the 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011 and by 
history, physical examination, and laboratory tests, cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)  (2008); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 
2001).

The Board would like to further point out that, on December 
27, 2001, the President signed into law H.R. 1291, the 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law No. 107-103, 115 Stat. 976, which contains, among other 
things, new provisions relating to Persian Gulf War veterans.  
Section 202 of the new statute expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, in addition to any diagnosed illness that the 
Secretary determines by regulation to be service-connected.  
These changes were effective on March 1, 2002.

As noted, the Veteran had service in Southwest Asia.  His 
STRs do not show any complaints of, or treatment for, IBS.  

An August 2003 VA examination (for other disabilities) noted 
the Veteran's complaints of frequent bowel movements.

Postservice records from D. S., MD dated from 2004 to 2007 
notes complaints of abdominal discomfort.  An August 2006 
report from E. R. D., MD (gastroenterologist) notes the 
Veteran's complaints of episodic diarrhea, gas, bloating, 
rumbling, churning and gurgling since 1993.  The Veteran 
reported that at times he is awakened from sleep with the 
symptoms.  He was started on Flagyl, however such medication 
did not alleviate the symptoms.  A September 2006 upper GI 
series was normal.  Dr. E. R. D. indicated that it may be IBS 
and recommended a colonoscopy (there is no indication that 
one was done).

On May 2009 VA examination, the Veteran reported that he 
started experiencing heartburn, episodic diarrhea, gas, 
bloating ("like I've eaten too much"), rumblings, churning, 
and gurgling in 1992.  He stated that such symptoms have 
continued and that they currently happen approximately twice 
per month.  Physical examination of the abdomen was 
unremarkable.  The examiner noted that an October 1995 VA 
Barium Enema was interpreted as normal.  IBS and perirectal 
irritation were diagnosed.

It is clear that the Veteran's numerous GI symptoms with 
abdominal pain and cramping have been demonstrated to be 
chronic, continuing, and representative of significant 
disability.   The record further indicates that the Veteran's 
GI symptoms have most recently been diagnosed as IBS, without 
conclusive pathophysiology or etiology.  Accordingly, the 
Board finds that competent evidence supports the grant of 
service connection for IBS as a medically unexplained chronic 
multisymptom illness defined by a cluster of signs or 
symptoms.  38 C.F.R. § 3.317(a)(2)(i)(B) (2008). 

Low back:

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The Veteran's STRs show that in April 1989 and January 1991 
he was seen and treated for low back complaints following 
injuries sustained.  On service separation examination he 
complained of recurrent back pain.  Clinical evaluation of 
the spine was normal.

Postservice records note that in May 1999 and in December 
2000 the Veteran was involved in two vehicle accidents.  A 
December 2000 record from Bayou Rehab and Medical clinic 
notes that the Veteran reported he went to the emergency room 
for complaints of low back pain and was treated with 
medication.  A May 2003 treatment record from D.S., MD notes 
that the Veteran "injured [his low back] in [the] military 
in 1991 and reinjured [his back] at work in 2000".  A May 
2003 report from J. J., MD, FACSM notes that that Veteran has 
lumbar strain.  He recommended Celebrex, use of a lumbar 
support brace, physical therapy, and was instructed not to 
return to work the next day.

On August 2003 VA examination, the Veteran described back 
injuries in service.  He indicated that his current low back 
pain was localized to his lower lumbar spine, and that he 
experiences back spasms and stiffness.  He stated that pain 
was generally moderate in intensity.  He denied radicular 
pain but did express occasional tightness, and numbness 
behind the thighs, especially during prolonged standing or 
sitting.  He denied leg weakness or bowel or bladder 
dysfunction.  He denied incapacitating pain episodes, and 
indicated that he was generally able to function during such 
episodes.  He was able to walk unrestricted without any 
assistive devices.  He stated that he was fully functional 
with his activities of daily living.  X-ray of the lumbar 
spine revealed "minimal lumbar spine and to degenerative 
change; probable pelvic phleboliths; otherwise unremarkable 
lumbosacral spine exam."  The impression was chronic 
mechanical low back pain; moderate in severity.

On June 2005 VA musculoskeletal clinic visit, the Veteran 
complained of aching pain and burning worse on the left lower 
lumbar spine.  During the visit it was noted that A March 
2005 X-ray revealed "minor degenerative spurring of L5 
vertebra with possible minor narrowed disc space at L4, 5, 
other disc spaces and alignment are normal" and an April 
2005 VA Lumbar CT Scan revealed normal lumbar spine.  The 
impression was chronic low back strain, degenerative changes 
noted on X-ray but not on CT.
On October 2008 VA examination, the Veteran reported that the 
only treatment he has had for his back is occasional 
medication.  He stated that he is currently a mail carrier 
for the U. S. Postal Service and that he missed work seven to 
eight times a year secondary to back pain.  He reported that 
he was able to perform his activities of daily living with 
issue.  Physical examination revealed that he was in no acute 
distress; he exhibited a normal gait; he was able to heel-toe 
walk without difficulty; deep tendon reflexes were normal; 
straight leg raising was negative; there was no spasm; there 
was no tenderness to palpation; range of motion was within 
normal limits.  The examiner noted the previous CT scan of 
the lumbar spine, which was normal (which also noted no 
evidence of degenerative changes and no compression of any of 
the neural elements of the lumbar spine).  Mechanical low 
back pain was diagnosed.  The examiner noted:

"This Veteran has completely normal exam of his lumbar 
spine and normal CT scan with absolutely no evidence of 
degenerative changes.  The only diagnosis that could be 
given is [the] Veteran has mechanical low back pain.  
There is no obvious pathology.  

Both times he was seen in the service and given 
diagnosis of lumbar strain.  Strain is a very self-
limiting event as noted by the history.  He was on 
active duty for another 2 and 1/2 years with no further 
complaints related to his lower back.  There is no 
evidence of any treatment or complaints related to his 
back until May 1999 after a motor vehicle accident.  At 
this point, there is no evidence of a chronic condition 
related to military service."

It is not in dispute that the Veteran was seen for low back 
complaints/injuries in service.  What he must still show to 
establish service connection for a low back disability is 
that he has chronic low back disability that is related to 
the injuries and complaints in service.

The Veteran's STRs show that his injuries/complaints in 
service were acute and did not result in chronic low back 
disability.  On each occasion he received treatment, and 
returned to duty, and notably continued to serve on active 
duty 2 and 1/2 years after such complaints without incident.  
Chronic pathology was not noted.  On service separation 
examination, the spine was normal on clinical evaluation.

Furthermore, there is no competent evidence that relates the 
Veteran's current low back disability to his active 
service/complaints noted therein.  The only competent 
evidence that specifically addresses this matter, the report 
of an October 2008 VA examination, is against the Veteran's 
claim, as it notes that the Veteran was able to serve on duty 
for another 2 and 1/2 years without incident following his 
last noted low back complaint in service, and that he did not 
present with further low back complaints until after a 
postservice (May 1999) motor vehicle accident.

As the Veteran is a layperson, his own opinion that his 
current low back disability is due to injury in service is 
not competent evidence.  The matter of a nexus between a 
current disability and remote events, in the absence of 
continuity of complaints, is a medical question not capable 
of being resolved by lay observation or opinion; it requires 
medical training/expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992), see also Jandreau v. Nicholson, 
492 F3d. 1372 (Fed. Cir. 2007).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.


ORDER

Service connection for IBS as due to undiagnosed illness is 
granted.

Service connection for a low back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


